134 F.3d 378
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Shirley JOHNSON, Plaintiff-Appellant,v.ANCHORAGE SCHOOL DISTRICT;  Carol Comeau, INDIVIDUALLY;Edward J. Lindquist, individually, Defendants-Appellees.
No. 96-35612.
United States Court of Appeals, Ninth Circuit.
Submitted January 12, 1998**Decided January, 16, 1998.

Before:  BROWNING, KLEINFELD and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Shirley Johnson appeals pro se the judgment on a jury verdict in favor of defendants on Johnson's employment discrimination action under 42 U.S.C. §§ 1981, 1983, 1985, and 2000e, and state tort claims.  We have jurisdiction under 28 U.S.C. § 1291, and we affirm in part and dismiss in part.


3
Johnson's contention that the district court erred when it allowed Johnson's former attorney, John Patterson, to testify at deposition and trial about confidential communications lacks merit.  We review de novo whether Johnson waived the attorney client privilege.  See Tennenbaum v. Deloitte & Touche, 77 F.3d 337, 340 (9th Cir.1996).  First, Johnson raised claims which in fairness required disclosure of the communications, and second, she disclosed during discovery communications with Patterson without invoking the privilege.  Accordingly, the district court did not err by determining that Johnson failed to carry her burden of proof that she did not waive the privilege.  See Chevron Corp v. Pennzoil Co., 974 F.2d 1156, 1162-63 (9th Cir.1992);  Weil v. Investment/Indicators, 647 F.2d 18, 23-25 (9th Cir.1981).


4
To analyze Johnson's remaining contentions regarding the trial and jury verdict, we would need to review the trial transcripts.  Because Johnson has failed to produce the transcripts, we dismiss these claims.1  See Fed.  R.App. P. 10(b)(2);  Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991) (per curiam).


5
Finally, we decline to award defendants attorney's fees and costs on appeal.  See Vernon v. City of Los Angeles, 27 F.3d 1385, 1402 (9th Cir.1994).


6
AFFIRMED in part and DISMISSED in part.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Johnson's motion for production of transcripts at government expense was denied by this court on September 16, 1996.  Johnson's remaining contentions regarding the district court's pretrial orders lack merit